Citation Nr: 1024435	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for a low back disorder (previously denied as 
kyphosis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk
INTRODUCTION

The Veteran served on active duty from February 1959 until 
April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied reopening the claim of 
entitlement to service connection for a back disorder.

The Veteran presented personal testimony at a hearing before 
the Board in March 2010.  A transcript of that proceeding is 
associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection for a low back disorder was denied in 
an August 1988 rating decision.  The Veteran was notified of 
the denial and of his appellate rights, but no appeal was 
perfected.  The decision is final.

3.  Evidence obtained since the time of the August 1988 
rating decision denying service connection for a low back 
disorder is new but does not relate to an unestablished fact 
necessary to substantiate the claim nor does it raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 1988 rating decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence obtained since the August 1988 rating decision 
denying service connection for low back disorder is not new 
and material and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2007, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete a claim for service connection for a lower back 
disorder, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter, however, did not provide the Veteran with notice of 
the evidence needed to reopen the previously denied claim as 
set out in Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
review of the record reveals that the October 2008 Statement 
of the Case includes a discussion of why the Veteran's claim 
was previously denied and what evidence was required to 
substantiate the claim.  Additionally, the Veteran's 
submissions and his personal testimony before the Board 
reflect his understanding of the need to provide evidence of 
an in-service onset of the current back disability in order 
to reopen his claim.  Accordingly, the Board finds that the 
Veteran has actual knowledge of the evidence needed to reopen 
and substantiate his claim and, as such, he is not prejudiced 
by any notice area.  Thus, a remand is not required in this 
matter to cure any procedural defect.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of the back disability, and by 
affording him the opportunity to give testimony before the 
undersigned in March 2010.  In a November 2008 statement in 
support of the claim, the Veteran contended that his records 
from the VAMC in Saginaw, Michigan, were not of record.  
After careful review, however, the Board notes that these 
treatment records are associated with the claims folder.  
Additionally, the Veteran advised VA in July 2009, that he 
believed his most recent VA examination was inadequate 
because it was very cursory.  Upon review of the report of 
that examination, the Board finds that it is adequate for 
rating purposes as the examiner considered the Veteran's 
service treatment records, post-service treatment records and 
contentions of having developed the current back disability 
as a result of an in-service lifting injury.  While the 
examination may have been brief, the opinion provided, which 
is the critical part of the report to determine if the claim 
may be reopened, is well-considered and includes sufficient 
rationale.  Consequently, a remand for additional development 
is not required.

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  The Veteran 
clearly set out his claim at his personal hearing and advised 
that his private physician had not made a connection between 
the in-service injury and the development of kyphosis.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the Board will now turn to the Veteran's 
request to reopen his previously denied claim for service 
connection for a back disability.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been obtained sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In August 1988, the RO denied the Veteran's claim of 
entitlement to service connection for low back disorder 
because the Veteran failed to appear for a scheduled physical 
examination and the evidence of record at that time showed 
only that he had a congenital defect known as a kyphosis.  
The Veteran was advised of the denial of benefits and of his 
appellate rights, but did not appeal the decision.  As such, 
the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Pursuant to an application submitted in July 2007, the 
Veteran seeks to reopen his previously denied claim.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156. New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1988 rating 
decision was the Veteran's service treatment records showing 
that he was treated three times in October 1961 for acute low 
back sprain.  There was no additional treatment and the 
Veteran completed a Medical History in March 1962 in which he 
answered "no" for the existence of all medical problems 
other than having had appendicitis.  Upon separation 
examination in April 1962, a mild kyphosis was noted that was 
not noted upon the Veteran's enlistment examination in 1959.  
The Veteran was discharged from service in April 1962, went 
to work as an iron worker, and filed a claim for VA 
compensation benefits in April 1988.

Evidence received since August 1988 includes statements from 
the Veteran, VA treatment reports from the VA Medical Center 
(VAMC) in Ann Arbor, Michigan, from January 2002 until 
December 2004, efforts to obtain treatment notes from Dr. 
Trudell, VA treatment reports from the VAMC in Saginaw, 
Michigan, from February 2000 until October 2007, a December 
2007 VA examination report, a May 2009 VA examination report 
and the March 2010 Board hearing transcript.  These records 
confirm that the Veteran has a diagnosed low back disorder; 
however, they do not reflect that the current disability is a 
result of an in-service injury.

Treatment records include diagnoses of chronic back pain, 
neck strain, a history of bilateral shoulder operations due 
to rotator cuff tears, lumbago and arthritic complaints in 
the low back following a career as an iron worker.  Treatment 
records do not include any medical findings that current back 
complaints are associated with the Veteran's period of 
service in the 1960s.  

The Veteran underwent VA examination in December 2007 VA 
examination and it was determined that the Veteran had a 
kyphosis that was a congenital condition not caused by or a 
result of military service.  Additionally, in a May 2009 VA 
examination report, the examiner diagnosed a moderate facet 
arthrotrophy at L5/S1 greater than L4/5 and opined that the 
Veteran's current back problems were not caused by an in-
service injury because the evidence revealed treated for an 
acute sprain in 1961 with resolution by the time of discharge 
from service in 1962.  No other medical evidence added to the 
record since August 1988 indicates that the Veteran's current 
low back disability had its onset in service.

The Board notes that the Veteran is competent to report that 
to which he has personal knowledge but he is not competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that he 
has specialized medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F. 3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the Veteran is 
not competent to assert that his low back disorder is related 
to his in-service injury.

Following a complete and careful review of the record, the 
Board finds that the evidence obtained since August 1988 is 
new, in that it was not previously before agency decision-
makers when deciding the original claim.  While new, however, 
the evidence is not material as it does not raise a 
reasonable possibility of substantiating the claim.  
Specifically, the evidence reveals the existence of a 
congenital kyphosis at the time of discharge in 1962, a work 
history of heavy manual labor as an iron worker followed by 
treatment for chronic low back pain.  The medical conclusions 
of record clearly reflect that the Veteran's in-service 
complaints of low back pain resolved in 1961 as he was able 
to complete his tour and report in March of 1962 that he did 
not experience back pain.  Over twenty years later, he 
submitted a claim.  Nothing in the record from the time of 
the 1988 denial of benefits and the submission of the current 
claim supports the Veteran's claim and/or request to reopen 
other than the Veteran's personal testimony.  Although the 
Veteran is competent to state that his back has hurt since 
his period of service, absent evidence of a continuity of 
symptomatology and/or medical evidence linking the Veteran's 
service to his current disability, the evidence simply is not 
sufficient to reopen the claim and his request must be 
denied.


ORDER

New and material evidence having not been obtained, the 
previously denied claim of entitlement to service connection 
for a low back disorder (previously denied as kyphosis) is 
denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


